185 F.2d 405
CITY OF BUFFALO, Plaintiff-Appellee,v.PLAINFIELD HOTEL CORPORATION, Defendant-Appellant, The People of the State of New York, et al., Defendants.
No. 51.
Docket 21740.
United States Court of Appeals Second Circuit.
Argued November 10, 1950.
Decided November 10, 1950.

James P. Kohler, Sr., New York City, for defendant-appellant.
Fred C. Maloney, Buffalo (Herbert B. Forbes, Buffalo, of counsel), for plaintiff-appellee.
Before AUGUSTUS N. HAND, CHASE and CLARK, Circuit Judges.
PER CURIAM.


1
Order, D.C., 94 F. Supp. 30, affirmed in open court.